                           IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:13-CV-00110-KDB-DSC
 EDWARD PATT                                       )
 LIUBOV SKIBO,
                                                   )
                 Plaintiffs,                       )
                                                   )
    v.                                             )          ORDER
                                                   )
 GREER LABORATORIES, INC.,                         )
                                                   )
                 Defendants.                       )
                                                   )

         This matter is before the Court sua sponte as a result of the filing of Relators’ Citation of

Supplemental Authority in Opposition to Defendant’s Motion for Summary Judgment, (Doc. No.

161), at approximately 2:40 p.m. today, July 24, 2019.          Defendants’ Motion for Summary

Judgment was filed in this action on March 7, 2019, and the parties extensive briefing on that

motion closed with Relators being permitted to file a Surreply on May 20, 2019. On July 3, 2019,

the Court set a hearing on the motion for July 25, 2019, tomorrow, at 9:30 a.m.

         While Local Rule 7.1 provides for the citation of “pertinent and significant”

“supplemental” authority, it does not permit a party to wait until just hours before a summary

judgment hearing to cite cases from 2012 and 2015 and statutes enacted in 2009 seeking to

substantively address an issue that was first raised in Defendant’s initial memorandum in support

of their summary judgment motion over four months ago. Such a belated filing simply does not

provide the opposing party or the Court a fair and adequate opportunity to respond to and

appropriately consider the authority.

         Accordingly, the Court finds that the interests of justice require that Relators’ Citation of

Supplemental Authority in Opposition to Defendant’s Motion for Summary Judgment be struck,
and it is hereby ORDERED that the Clerk strike Doc. 161 and that it not be considered in this

action.1



                                       Signed: July 24, 2019




1
 The striking of Relators’ “supplemental” authority does not prohibit Relators or Defendant from
citing any case or statute to the Court in oral argument as would normally be permitted.
